  CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Regen Biopharma, Inc., a Nevada corporation (the "Issuer" of
this Security) with at least 138,000,000 common shares issued and outstanding,
issues this Security and promises to pay to JMJ Financial, a Nevada sole
proprietorship, or its Assignees (the "Investor") the Principal Sum along with
the Interest Rate and any other fees according to the terms herein. This Note
will become effective only upon execution by both parties and delivery of the
payment of Consideration by the Investor (the "Effective Date").

The Principal Sum is $79,000 (seventy nine thousand) plus accrued and unpaid
interest and any other fees. The Consideration is $75,000 (seventy five
thousand) payable by wire (there exists a $4,000 original issue discount (the
"OID")). The Investor shall pay $75,000 of Consideration upon closing of this
Note as the Purchase Price under the Securities Purchase Agreement Document
SPA-06212017 of even date herewith between the Issuer and the Investor. The
Maturity Date is eight months after the Effective Date and is the date upon
which the Principal Sum of this Note, as well as any unpaid interest and other
fees, shall be due and payable. The Investor may extend any Maturity Date in its
sole discretion in increments of up to three months at any time before or after
any Maturity Date. The Maturity Date shall automatically be deemed extended
unless the Investor provides notice to the Issuer that it is not or has not
extended the Maturity Date, which notice the Investor may provide at any time
before or after the Maturity Date.

1.       Interest and Repayment. A one-time Interest charge of 10% shall be
applied to the Principal Sum. The Interest is in addition to the OID, and that
OID remains payable- regardless of time and manner of payment by the Issuer. The
Issuer may not repay any payment of Consideration after its Effective Date prior
to its Maturity Date without written approval from the Investor.

2.       Conversions. The Investor has the right, at any time after the
Effective Date, at its election, to convert all or part of the outstanding and
unpaid Principal Sum and accrued interest (and any other fees) into shares of
fully paid and non-assessable shares of common stock of the Issuer as per this
conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. Conversion notices may
be delivered to the Issuer by method of the Investor's choice- (including but
not limited to email, facsimile, mail, overnight courier, or personal delivery),
and all conversions shall be cashless and not require further payment from the
Investor. If no objection is delivered from the Issuer to the Investor regarding
any variable or calculation of the conversion notice within 24 hours of delivery
of the conversion notice, the Issuer shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Issuer shall deliver the shares from any
conversion to the Investor (in any name directed by the Investor) within 3
(three) business days of conversion notice delivery. The Investor, at any time
prior to selling all of the shares from a conversion, may, for any reason,
rescind any portion, in whole or in part, of that particular conversion
attributable to the unsold shares and have the rescinded conversion amount
returned to the Principal Sum with the rescinded conversion shares returned to
the Issuer (under the Investor's and the Issuer's expectations that any returned
conversion amounts will tack back to the original date of the Note). Unless
otherwise agreed in writing by both parties, at no time will the Investor
convert any amount of the Note into common stock that would result in the
Investor owning more than 4.99% of the common stock outstanding.

 

3.       Conversion Price. The Conversion Price is the lesser of $0.0365 or 60%
of the lowest trade price in the 25 trading days previous to the (In the case-
that conversion shares are not deliverable- by DWAC an additional 10% discount
will apply; and if the shares are ineligible for deposit into the DTC system and
only eligible for clearing deposit an additional 5% discount shaft apply; in the
case of both an additional cumulative 15% discount shall apply); provided,
however, that, subject to the following sentence, the Conversion shall not be
less than $0.01 (the "Floor Price"). Notwithstanding the foregoing, if an Issuer
default or breach of terms occurs among any of the agreements between the
parties, regardless of whether the Investor provides notice of such default or
breach and regardless of whether such default or breach is cured or remedied,
the Conversion Price shall automatically become the lesser of $0.01 or 60% of
the lowest trade price in the 25 trading days previous to the conversion (In the
case that conversion share& are not deliverable by DWAC an additional 10%
discount will apply; and if the shares are ineligible for deposit into the DTC
system and only eligible for clearing deposit an additional 5% discount shall
apply; in the case of both an additional cumulative 15% discount shall apply).
Additionally, if the Issuer (i) issues stock at any price (in any type of
issuance or sale including but not limited to sale, conversion, exchange, or
compensation to any party (including the Investor)) below the Floor Price
(including pursuant to the terms of any previously outstanding securities,
warrants, convertible notes, or other agreements), or (ii) enters into any
agreement that may in the future provide for such issuance at any price (in any
type of issuance or sale including but not limited to sale, conversion,
exchange, or compensation to any party (including the Investor)) below the Floor
Price (including pursuant to the terms of any previously outstanding securities,
warrants, convertible notes, or other agreements) (such lower price under (i) or
(ii) being a "Sales Price"), then the Conversion Price under the Note shall
automatically become the Investor's choice of the lesser of the Floor Price, the
Sales Price, or 60% of the lowest trade price in the 25 trading days previous to
the conversion (In the case that conversion shares are not deliverable by DWAC
an additional 10% discount will apply; and if the shares are ineligible for
deposit into the DTC system and only eligible for clearing deposit an additional
5% discount shall apply; in the case of both an additional cumulative 15%
discount shall apply).

4.                   Reservation of Shares. At all times during which this Note
is outstanding, the Issuer will reserve for the Investor from its authorized and
unissued Common Stock a number of shares of not less than five times the number
of shares necessary to provide for the issuance of Common Stock upon the full
conversion of this Note. The Issuer initially shall reserve at least 20,000,000
shares of Common Stock for the Investor. The Issuer represents that Securities
Transfer Corporation serves as the Issuer's transfer agent as of the date of
this Note. The Issuer acknowledges that Securities Transfer Corporation is a
party to an irrevocable instruction and share reservation letter agreement
between the Issuer, the transfer agent and the Investor regarding this Note. The
Issuer agrees that the Issuer's use of Securities Transfer Corporation as its
transfer agent is material to the Investor, that the Issuer may not terminate or
replace Securities Transfer Corporation as the Issuer's transfer agent without
obtaining the Investor's written consent thirty days in advance of such
termination or replacement, and that the Issuer must provide the Investor,
within five business days following the termination, resignation or replacement
of Securities Transfer Corporation or any subsequent transfer agent an
irrevocable instruction and share reservation letter, executed by the Issuer and
the new transfer agent, providing rights to the Investor identical to the rights
provided to the Investor in the irrevocable instruction and share reservation
letter between the Issuer, the Investor, and Securities Transfer Corporation.
The Issuer further agrees that every provision in the irrevocable instruction
and share reservation letter agreement is material to the Investor such that the
Investor would not otherwise enter into this Note.

5.                 Piggyback Registration Rights. The Issuer shall include on
the next registration statement the Issuer files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note (the "Registrable Securities"). Failure to
do so will result in liquidated damages of 25% of the outstanding principal
balance of this Note, but not less than $20,000, being immediately due and
payable to the Investor at its election in the form of cash payment or addition
to the balance of this Note.

5.                   Terms of Future Financings. So long as this Note is
outstanding, upon any issuance by the-Issuer or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Investor in this Note, such term, at the Investor's option, shall become a
part of the transaction documents with the Investor. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion rights,
conversion discounts, conversion lookback periods, interest rates, original
issue discounts, and warrant coverage. The Issuer shall notify the Investor of
such additional or more favorable term, including the applicable issuance price,
or applicable reset price, exchange price, conversion price, exercise price and
other pricing terms, and, at any time while this Note is outstanding, the
Investor may request of the Issuer and/or its transfer agent (and they will
provide) a schedule of all issuances since the Effective Date of this Note of
shares of common stock or of securities entitling the holder thereof to acquire
shares of common stock, including, without limitation, any debt, preferred
stock, right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, shares of common stock of the Issuer.

6.                   Default. Each of the following are an event of default
under this Note:- (i) the Issuer shall fail to pay any principal under the Note
when due and payable (or payable by conversion) thereunder; or (ii) the Issuer
shall fail to pay any interest or any other amount under the Note when due and
payable (or payable by conversion) thereunder; or (iii) the Issuer shall breach
or fail to honor any other term of this Note, any term under any other document
related to this Note, or any other written agreement between the Issuer and the
Investor (collectively, the "Transaction Documents"), including, without
limitation, the Issuer's obligation to reserve at all times a sufficient number
of shares to provide for the issuance of common stock upon the full conversion
of this Note pursuant to Section 4 of this Note; or (iv) the Issuer fails to
keep available a sufficient number of authorized, unissued and unreserved shares
of common stock (other than shares of common stock reserved for the Investor) to
permit the Investor to increase its share reserve to such number of shares as
equals not less than five times the outstanding Note balance divided by the
closing price of the Issuer's common stock; or (v) the Issuer's failure to
increase the number of authorized shares of common stock of the Issuer within
sixty days of having a number of authorized, unissued, and unreserved shares of
common stock (excluding shares of common stock reserved for the Investor) of
less than five times the number of shares necessary to provide for the issuance
of common stock upon full conversion of this Note; or (vi) the Issuer terminates
or replaces the entity or person serving as the transfer agent for the Issuer
without obtaining the previous written consent of the Investor thirty days in
advance of such termination or replacement; or (vii) the Issuer's failure to
appoint a new transfer agent approved by the Investor (such approval not to be
unreasonably withheld) and to provide the Investor, within five business days
following termination, resignation or replacement of the current transfer agent,
an irrevocable instruction and share reservation letter, executed by the Issuer
and the new transfer agent, providing rights to the Investor identical to the
rights provided to the Investor in the irrevocable instruction and share
reservation letter between the Issuer, the Investor, and the terminated,
resigned or replaced transfer agent; or (viii) the Issuer shall become insolvent
or generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any; or (ix) the
Issuer shall make a general assignment for the benefit of creditors; or (x) the
Issuer shall file a petition for relief under any bankruptcy, insolvency or
similar law (domestic or foreign); or (xi) an involuntary proceeding shall be
commenced or filed against the Issuer; or (xii) the Issuer's common stock has an
offering price of $0.0001 on its principal trading market at any time; or (xiii)
the Issuer's market capitalization (the number of shares of common stock issued
and outstanding multiplied by the price per share of common stock) is less than
$200,000 at any time or decreases to less than 50% of the market capitalization
on the Effective Date; or (xiv) the price per share of the Issuer's common stock
decreases to less than 50% of the price per share on the Effective Date; or (xv)
the Issuer shall lose its status as "DTC Eligible" or the Issuer's shareholders
shall lose the ability to deposit (either electronically or by physical
certificates, or otherwise) shares into the DTC System (xvi) the Issuer shall
become delinquent in its filing requirements as a fully-reporting issuer
registered with the SEC; or (xvii) the Issuer shall fail to meet all
requirements to satisfy the availability of Rule 144 to the Investor or its
assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website; or (xviii) the Issuer's chief executive officer fails to engage in a
telephone call with the Investor upon the request of the Investor at least 36
hours in advance up to once per week with such telephone call generally not to
be in excess of 20 minutes.

7.                   Remedies. For each conversion, in the event that shares are
not delivered by the fourth business day (inclusive of the day of conversion), a
fee of $2,000 per day will be assessed for each day after the third business day
(inclusive of the day of the conversion) until share delivery is made; and such
fee will be added to the Principal Sum of the Note (under the Investor's and the
Issuer's expectations that any penalty amounts-will tack back to the original
date of the Note). Upon each occurrence of any other event of default, the
Investor may asses and apply a fee against the Issuer of not less than $25,000
at any time any balance remains outstanding on this Note, regardless of whether
such event of default has been cured or remedied and regardless of whether the
Investor delivered a notice of default at the time of the event of default or at
the time the Investor discovered the event of default. The parties agree that
the fee shall be applied to the balance of the Note and shall tack back to the
Effective Date of the Note for purposes of Rule 144. The parties acknowledge and
agree that upon an event of default, Investor's damages would be uncertain and
difficult (if not impossible) to accurately estimate because of the parties'
inability to predict future interest rates and future share prices, Investor's
increased risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under this Note or any other Transaction
Document between the parties are intended by the parties to be, and shall be
deemed, liquidated damages. The parties agree that such liquidated damages are a
reasonable estimate of Investor's actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Note is entered into, such liquidated
damages are fair and reasonable and are not penalties. All fees, charges, and
default interest provided for in this Note and the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Effective Date and are consistent with investments of
this type. The liquidated damages provisions shall not limit or preclude a party
from pursuing any other remedy available at law or in equity; provided, however,
that the liquidated damages are intended to be in lieu of actual damages.

9.     Acceleration. In the event of any default, the outstanding principal
amount of this Note, plus accrued but unpaid interest, liquidated damages, fees
and other amounts owing in respect thereof through the date of acceleration (the
"Note Balance"), shall become, at the Investor's election, immediately due and
payable in cash at the Mandatory Default Amount. The Mandatory Default Amount
means the Investor's choice of (this choice may be made at any time without
presentment, demand, or notice of any kind): (i) the Note Balance divided by the
Conversion Price on the date of the default multiplied by the closing price on
the date of the default; or (ii) the Note Balance divided by the Conversion
Price on the date the Mandatory Default Amount is either (a) demanded or (b)
paid in full, whichever has a lower Conversion Price, multiplied by the closing
price on the date the Mandatory Default Amount is either (a) demanded or (b)
paid in full, whichever has a higher closing price; or (iii) 150% of the Note
Balance. In connection with such acceleration described herein, the Investor
need not provide, and the Issuer hereby waives, any presentment, demand, protest
or other notice of any kind; and the Investor may immediately and without
expiration of-any grace period enforce any and all of-its rights-and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by the Investor at any time prior to
payment hereunder and the Investor shall have all rights as a holder of the note
until such time, if any, as the Investor receives full payment pursuant to this
Section 9. No such rescission or annulment shall affect any subsequent event of
default or impair any right consequent thereon.

10.  Right to Specific Performance and Injunctive Relief. Nothing herein shall
limit the Investor's right to pursue any other remedies available to it at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. In this regard, the Issuer hereby agrees that the
Investor will be entitled to obtain specific performance and/or injunctive
relief with respect to the Issuer's failure to timely deliver shares of Common
Stock upon conversion of the Note as required pursuant to the terms hereof or
the Issuer's obligations regarding the reservation of shares and its transfer
agent, including the use, termination, replacement or resignation of the
transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer agrees
that, in such event, all requirements for specific performance and/or
preliminary and permanent injunctive relief will be satisfied, including that
the Investor would suffer irreparable harm for which there would be no adequate
legal remedy. The Issuer further agrees that it will not object to a court or
arbitrator granting or ordering specific performance or preliminary and/or
permanent injunctive relief in the event the Investor demonstrates that the
Issuer has failed to comply with any obligation herein. Such a grant or order
may require the Issuer to immediately issue shares to the Investor pursuant to a
Conversion Notice and/or require the Issuer to immediately satisfy its
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the Issuer's
transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer further
expressly waives any right to any bond in connection with any temporary or
preliminary injunction.

11.  No Shorting. The Investor agrees that so long as this Note from the Issuer
to the Investor remains outstanding, the Investor will not enter into or effect
"short sales" of the Common Stock or hedging transaction which establishes a net
short position with respect to the Common Stock of the Issuer. The Issuer
acknowledges and agrees that upon delivery of a conversion notice by the
Investor, the Investor immediately owns the shares of Common Stock described in
the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.

12.  Assignability. The Issuer may not assign this Note. This Note will be
binding upon the Issuer and its successors and will inure to the benefit of the
Investor and its successors and assigns and may be assigned by the Investor to
anyone without the Issuer's approval.

13.  Governing Law, Legal Proceedings, and Arbitration. THIS NOTE WILL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF NEVADA (INCLUDING ANY RIGHTS TO SPECIFIC RELIEF PROVIDED FOR UNDER
NEVADA STATUTES), WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. THE
PARTIES HEREBY WARRANT AND REPRESENT THAT THE SELECTION OF NEVADA LAW AS
GOVERNING UNDER THIS NOTE (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES AND
TO THE TRANSACTIONS CONTEMPLATED BY THE NOTE; AND (II) DOES NOT OFFEND ANY
PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION.

ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATED
TO THIS NOTE, OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES, SHALL BE COMMENCED
ONLY IN THE STATE OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED IN
MIAMI-DADE COUNTY, IN THE STATE OF FLORIDA, EXCEPT THAT ALL SUCH DISPUTES
BETWEEN THE PARTIES SHALL BE SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH
BINDING ARBITRATION AT THE INVESTOR'S SOLE

DISCRETION AND ELECTION (REGARDLESS OF WHICH PARTY INITIATES THE LEGAL
PROCEEDINGS). The parties agree that, in connection with any such arbitration
proceeding, each shall submit or file any claim which would constitute a
compulsory counterclaim within the same proceeding as the claim to which it
relates. Any such claim that is not submitted or filed in such proceeding shall
be waived and such party will forever be barred from asserting such a claim.
Both parties and the individuals signing this Note agree to submit to the
jurisdiction of such courts or to such arbitration panel, as the case may be.

If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the Effective Date of
this Note, except as modified by this agreement. The Investor's election to
arbitrate shall be made in writing, delivered to the other party, and filed with
the American Arbitration Association. The American Arbitration Association must
receive the demand for arbitration prior to the date when the institution of
legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators' subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties' rights to, and limitations on, damages and other relief as
expressly set forth in this Note. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Investor reserves the
right, but shall have no obligation, to advance the Issuer's share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.

14.  Delivery of Process by the Investor to the Issuer. In the event of any
action or proceeding by the Investor against the Issuer, and only by the
Investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.

15.  Attorney Fees. If any attorney is employed by either party with regard to
any legal or equitable action, arbitration or other proceeding brought by such
party for enforcement of this Note or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Note, the prevailing party will be entitled to recover from the other party
reasonable attorneys' fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.

16.  Opinion of Counsel. The Issuer shall provide the Investor with an opinion
of counsel prior to the Effective Date of the Note that neither this Note, nor
any other agreement between the parties, nor any of their terms (including, but
not limited to, interest, original issue discount, conversion terms, warrants
terms, penalties, fees or liquidated damages), individually or collectively
violate any usury laws in the State of Nevada. Prior to the Effective Date of
the Note, the Issuer and its management have reviewed such opinion, consulted
their counsel on the opinion and on the matter of usury, and have further
researched the matter of usury to their satisfaction. Further, the Issuer and
its management agree with the opinion of the Issuer's counsel that neither this
Note nor any other agreement between the parties is usurious and they agree they
will not raise a claim of usury as a defense to the performance of the Issuer's
obligations under this Note or any other agreement between the parties. THE
ISSUER HEREBY WARRANTS AND REPRESENTS THAT THE SELECTION OF NEVADA LAW AS
GOVERNING UNDER THIS AGREEMENT (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES
AND TO THE TRANSACTIONS CONTEMPLATED BY THESE AGREEMENTS; AND (II) DO NOT OFFEND
ANY PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION. In the event that any other opinion of counsel is needed for any
matter related to this Note, the Investor has the right to have any such opinion
provided by its counsel. Investor also has the right to have any such opinion
provided by Issuer's counsel.

17.  Notices. Any notice required or permitted hereunder (including Conversion
Notices and demands for arbitration) must be in writing and either personally
served, sent by facsimile or email transmission, or sent by overnight courier.
Notices will be deemed effectively delivered at the time of transmission if by
facsimile or email, and if by overnight courier the business day after such
notice is deposited with the courier service for delivery.

 

Issuer:   Investor:             David R. Koos   JMJ Financial Regen Biopharma,
Inc.   Its Principal Chief Executive Officer           Date: 06/23/20017   Date:
06/23/2017

